DETAILED ACTION
This Office Action is in response to Amendment filed July 30, 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 and 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
(1) Regarding claim 1, while Applicants originally disclosed that each of the first and second region shown in Fig. 4 of current application includes three colors, at least three different colors (emphasis added)” as recited on lines 15-16, because the phrase “at least three” can be three, four, five, six, and so on.
(2) Further regarding claim 1, Applicants did not originally disclose that “there is no intervening opening between the at least two adjacent first openings of the imaginary opening” as recited on lines 20-21, because (a) Applicants did not originally disclose or define what the “intervening opening” refers to, (b) this cited limitation suggests that there is no intervening opening whatsoever between the at least two adjacent first openings, but as Applicants claim in claim 1, the intervening areas or the outer margins of the at least two adjacent first openings are a part or parts of the claimed “imaginary opening”, and (c) therefore, what Applicants appear to claim is that the imaginary opening is not an opening, which further renders the amended claim 1 indefinite as discussed below.
Claims 3 and 6-8 depend on claim 1, and therefore, claims 3 and 6-8 also fail to comply with the written description requirement.
(3) Regarding claim 3, Applicants did not originally disclose that “at least two adjacent second pixels of the plurality of second pixels have different colors, and there is no intervening pixels between the at least two adjacent second pixels” as recited on lines 9-10, because (a) the phrase “at least two” can suggest two or more, (b) in the second pixel unit P6 in Fig. 4 of current application, there are two adjacent second pixels, i.e. the two second pixels diagonally disposed in the second pixel unit P6, that have the same color, and (c) in other words, while two closest neighboring or adjacent second pixels may have different colors, Applicants did not originally disclose that “at 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Regarding claim 1, it is not clear what the limitation “there is no intervening opening between the at least two adjacent first openings of the imaginary opening” recited on lines 20-21 refers to, because (a) Applicants did not originally disclose or define what the “intervening opening” refers to, (b) this cited limitation suggests that there is no intervening opening whatsoever between the at least two adjacent first openings, but as Applicants claim in claim 1, the intervening areas or the outer margins of the at least two adjacent first openings are a part or parts of the claimed “imaginary opening”, and (c) therefore, it is not clear how Applicants claim that a portion or portions of the imaginary opening is/are not an intervening opening.
(2) Also regarding claim 1, it is not clear what the “intervening opening” in the limitation “there is no intervening opening between the at least two adjacent first if there is a small opening, or even a microscopic dent, in the top portion of the pixel defining layer between the at least two adjacent first openings of the imaginary opening, this structure would not read on the claimed invention, i.e. the claimed invention requires that the pixel defining layer does not have any kind of an opening that intervenes the at least two adjacent first openings of the imaginary opening, and (c) for Applicants to claim that “there is no intervening opening”, Applicants first need to claim what can constitute the “intervening opening” that is absent in the claimed structure.
(3) Further regarding claim 1, it is not clear whether the limitation “at least two adjacent first openings” recited on line 17 can suggest any number of adjacent first openings that is greater than two, because (a) the phrase “at least two” suggests two or more, and can even suggest “an entirety of”, whose configuration where the entirety of the first openings are connected to form the claimed imaginary opening may not be directed to Applicants’ inventive concept since the total area of the entirety of the first openings 41 cannot be substantially the same with the area of each of the plurality of second openings 42 in Fig. 4 of current application, and (b) depending on what the phrase “at least two” suggests, the first and/or second openings should have different areas according to the number that corresponds to “at least two”, which Applicants do not specifically claim.
(4) Regarding claims 1 and 3, it is not clear what “an imaginary opening” recited on line 18 of claim 1 and on line 8 of claim 3 refers to, and what its shape and/or size 
Claims 2 and 6-8 depend on claim 1, and therefore, claims 2, 3 and 6-8 are also indefinite.
(5) Regarding claim 3, it is not clear whether the limitation “there is no intervening pixels between the at least two adjacent second pixels” recited on line10 suggests that there can be a single intervening pixel, but not a plurality of intervening pixels, between the at least two adjacent second pixels.

Response to Arguments
Applicants’ arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Credelle et al. (US 7,492,379)
Song et al. (US 6,989,876)

Miyagawa (US 7,508,126)
Yamanaka (US 7,531,951)
Kitabayashi (US 7,986,089)

Applicants' amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        September 28, 2021
/JAY C KIM/Primary Examiner, Art Unit 2815